DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because they fail to comply with the following §1.84 sections.
New corrected drawings in compliance with §1.84(m) are required in this application because the shading, particularly in Figure 3, makes it difficult to determine the structure of the claimed invention.
New corrected drawings in compliance with §1.84(l) are required in this application because the line and text quality, particularly in Figures 2-6, makes it difficult to determine the structure of the claimed invention and the displayed graphs.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:  the limitation “the method further comprising reducing a required volume of the hydraulic fluid by increasing a heat transfer area of the at least one heat exchanger”, used in Claim 4 lacks antecedent basis for the claimed subject matter.  For example, the term “area” is not used in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to 
As to Claim 4, applicant has failed to show possession of the claimed invention by omitting essential detail needed to understand what the invention is and how it works.  Applicant claims “the method further comprising reducing a required volume of the hydraulic fluid by increasing a heat transfer area of the at least one heat exchanger”.  This raises questions to what applicant had possession of, in that neither the specification nor the drawings, or a combination thereof, adequately explain how an increase in heat transfer area will reduce a required volume of the hydraulic fluid.  As stated in the Specification section above, the specification does not discuss increasing a heat transfer area of the heat exchanger to reduce the required volume of the hydraulic fluid.  As such, it is not clear how this accomplished.  The specification does discuss the “total required volume of hydraulic fluid 212 as a function of the number of heat exchangers 204, with the total volume decreasing as the number of heat exchangers is increased” in Paragraph 0018 and Figure 6.  However, it is not clear if this is how Applicant intends for the heat transfer area to increase or if the heat transfer area is being increased via another means.  If this is how Applicant intends to implement the limitation, it is not clear how multiple heat exchangers will reduce the required volume of the hydraulic fluid.  If everything else in the system remains the same, but heat exchangers are added to the system, one of ordinary skill in the art would recognize the additional heat exchangers would also require more piping to transport the hydraulic fluid to the additional heat exchangers.  This additional piping would create additional volume, requiring additional hydraulic fluid to maintain a required pressure in the system.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 & 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to Claim 3, the claim is indefinite for being dependent upon itself.  As such, it is not clear which claim Claim 3 is dependent upon.  For the purpose of examination, it will be assumed Claim 3 is dependent upon Claim 1.  
As to Claim 4, the limitation “the method further comprising reducing a required volume of the hydraulic fluid by increasing a heat transfer area of the at least one heat exchanger”, in Lines 2-4, is indefinite.  As stated in the Specification section above, the specification does not discuss increasing a heat transfer area of the heat exchanger to reduce the required volume of the hydraulic fluid.  As such, it is not clear how this accomplished.  The specification does discuss the “total required volume of hydraulic fluid 212 as a function of the number of heat exchangers 204, with the total volume decreasing as the number of heat exchangers is increased” in Paragraph 0018 and Figure 6.  However, it is not clear if this is how Applicant intends for the heat transfer area to increase or if the heat transfer area is being increased via another means.  Additionally, it is not clear how multiple heat exchangers will reduce the required volume of the hydraulic fluid.  If everything else in the system remains the same, but heat exchangers are added to the system, one of ordinary skill in the art would recognize the additional heat exchangers would also require more piping to transport the hydraulic fluid to the additional heat exchangers.  This additional piping would create additional volume, requiring additional hydraulic fluid to maintain a required pressure in the system.


(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 3 is dependent upon Claim 3, or upon itself, and therefore cannot further limit the subject matter of Claim 3, or itself.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2 & 4 are rejected under 35 U.S.C. 102 as being unpatentable over McFarland (U.S. PGPub 2003/0074900).
As to Claim 1, McFarland teaches a method of pressurizing (via pump 1250 in hydraulic system 1204; Paragraph 0073) a fluid (hydraulic fluid), comprising: providing a pump (1250; Paragraph 0073) or compressor (a compressor is not required since this is a Markush limitation 
As to Claim 2, McFarland teaches all the limitations of Claim 1, and continues to teach powering (see end of paragraph for clarification) the pump (1250) or compressor with the expander (1220) via a mechanical coupling (1222) between (as shown in Figure 12) the expander (1220) and pump (1250) or compressor.  Paragraph 0072 states an “expander 1220 with a forced rarefaction component 1124 are provided in the energy conversion device 1210 to convert expansion work to mechanical energy that rotates the shaft 1222”, and Paragraph 0073 states “the hydraulic system 1204 includes a hydraulic pump 1250 that…is driven by the shaft 1222”.  Therefore, the expander 1220 powers the pump 1250 via shaft 1222.
As to Claim 4, McFarland teaches all the limitations of Claim 1, and continues to teach the fluid (hydraulic fluid) is a hydraulic fluid (as discussed in Paragraphs 0073/0074, since the fluid is in a hydraulic system 1204) in a hydraulic circuit (the circuit within 1204 shown in Figure 12), the placing step (as stated in the Claim 1 rejection above) including using at least one heat exchanger (heat exchanger/radiator 1254; Paragraph 0073).  Due to the 112(a) and 112(b) issues, as stated above, the last limitation of Claim 4 cannot be examined.  However, the end of McFarland Paragraph 0073 discusses using an additional ambient heat exchanger to control the heat generated in the system.  See the 112(b) rejection above for clarification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over McFarland, in view of Stewart (U.S. Patent 4,218,191).
As to Claim 3, McFarland teaches all the limitations of Claim 1, and continues to teach controlling the speed load and pitch of the expander (Paragraph 0072) and teaches the use of controllable (Paragraph 0073) valves (1242) upstream of (as shown in Figure 12) the expander (25), but does not explicitly teach controlling a power output of the expander by controlling a position of a control valve located upstream of the expander as a function of a pressure of the fluid.
Stewart describes a system using a turbine/expander sharing a common shaft with a compressor and teaches controlling a power output (via the rotational speed of shaft 36) of the expander (25) by controlling a position (Column 6, Lines 32-46) of a control valve (92) located upstream (as shown in Figure 1) of the expander (25) as a function of a pressure of the fluid (Column 6, Lines 47-55).  Stewart Column 5, Line 31 to Column 6, Line 65 describes the following.  Pressure transducer 51, along with a pressure sensor in line 23 provides an output signal indicative of the compressor/pump 24 --which is analogous to the McFarland pump in that they are both driven by an expander-- suction pressure to pressure controller 55 in controller 100.  This signal is then run through an algorithm, the output of which is used to control valve 92 via speed controller 87.  The adjustment of valve 92 will adjust the flow rate of steam to the 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use a valve, as taught by Stewart, to control the expander, as taught by McFarland, “to improve the efficiency of the process [system] (Stewart Column 1, Lines 15-20).”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cordova (U.S. PGPub 2016/0054071) discusses a turbine/expander fluid in thermal communication with a pump/compressor via a heat exchanger.  Bowan (U.S. PGPub 2017/0314419) discusses a turbine/expander fluid in thermal communication with a pump/compressor via a heat exchanger and a control valve placed upstream of the turbine/expander.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BRANDT whose telephone number is (303)297-4776.  The examiner can normally be reached on Monday-Thursday 10-6, MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/DAVID N BRANDT/            Examiner, Art Unit 3746                                                                                                                                                                                            /DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746